FILED
                            NOT FOR PUBLICATION                             OCT 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELLINGTON DANIELS; DIANE                         No. 15-55794
DANIELS,
                                                 D.C. No. 3:13-cv-00488-WQH-
               Plaintiffs - Appellants,          JMA

 v.
                                                 MEMORANDUM*
COMUNITY LENDING, INC.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Ellington and Diane Daniels appeal pro se from the district court’s order

denying their motion for a preliminary injunction. We have jurisdiction under 28

U.S.C. § 1292(a)(1). We review for an abuse of discretion. Flexible Lifeline Sys.,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc. v. Precision Lift, Inc., 654 F.3d 989, 993-94 (9th Cir. 2011) (per curiam). We

affirm.

      The district court did not abuse its discretion by denying plaintiffs’ motion

for a preliminary injunction after dismissing their Fourth Amended Complaint and

concluding that plaintiffs had failed to establish a likelihood of success on the

merits with regard to any claim that could affect the validity of the foreclosure.

See id. at 994 (setting forth factors necessary to obtain a preliminary injunction);

see also Global Horizons, Inc. v. U.S. Dep’t of Labor, 510 F.3d 1054, 1058 (9th

Cir. 2007) (“Once a court determines a complete lack of probability of success or

serious questions going to the merits, its analysis may end, and no further findings

are necessary.”).

      The district court did not abuse its discretion by denying plaintiffs’ motion

for reconsideration under Federal Rule of Civil Procedure 60(a) or 60(b) because

plaintiffs failed to establish grounds for such relief. See Garamendi v. Henin, 683

F.3d 1069, 1077-80 (9th Cir. 2012) (setting forth standard of review and factors

warranting reconsideration under Rule 60(a)); Am. Ironworks & Erectors Inc. v. N.

Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir. 2001) (setting forth standard of

review and factors warranting reconsideration under Rule 60(b), and holding that

the district court did not abuse its discretion by denying a Rule 60(b) motion where


                                           2                                    15-55794
movants reiterated arguments raised previously and did not present any basis to

vacate the challenged order).

      To the extent that plaintiffs challenge any other orders, we lack jurisdiction

to consider them. See 28 U.S.C. § 1292(a)(1) (the Court of Appeals has

jurisdiction to review an interlocutory denial of injunctive relief); see also 28

U.S.C. § 1291 (generally, the Court of Appeals only has jurisdiction over appeals

from final decisions of the district court); Chacon v. Babcock, 640 F.2d 221, 222

(9th Cir. 1981) (an order is not appealable unless it disposes of all claims as to all

parties or judgment is entered in compliance with rule).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                        15-55794